                 Case 5:19-cv-00833-JLS-DFM Document 39 Filed 01/31/20 Page 1 of 25 Page ID #:3088



                     1        ELIZABETH STAGGS WILSON, Bar No. 183160
                               estaggs-wilson@littler.com
                     2         JAMES PAYER, Bar No. 292158
                               jpayer@littler.com
                     3         LITTLER MENDELSON, P.C.
                               633 West 5th Street, 63rd Floor
                     4         Los Angeles, CA 90071
                               Tel No.: 213.443.4300 / Fax No.: 213.443.4299
                     5
                               MAGGY M. ATHANASIOUS, Bar No. 252137
                     6         mathanasious@littler.com
                               JYOTI MITTAL, Bar No. 288084
                     7         jmittal@littler.com
                               LITTLER MENDELSON, P.C.
                     8         2049 Century Park East, 5th Floor
                               Los Angeles, CA 90067.3107
                     9         Tel No.: 310.553.0308 / Fax No.: 310.553.5583
                   10          Attorneys for Defendants
                               KINDRED HEALTHCARE
                   11          OPERATING, LLC, KND DEVELOPMENT 52,
                               L.L.C. d/b/a KND 52, L.L.C. (erroneously sued as
                   12          KND 52, L.L.C.), KND DEVELOPMENT 55,
                               L.L.C. d/b/a KND 55, L.L.C. (erroneously sued as
                   13          KND 55, L.L.C.), THC-ORANGE COUNTY, LLC,
                               BAYBERRY CARE CENTER, LLC and
                   14          FOOTHILL NURSING COMPANY
                               PARTNERSHIP
                   15
                                                   UNITED STATES DISTRICT COURT
                   16
                                                      CENTRAL DISTRICT OF CALIFORNIA
                   17          MICHAEL KIRBY, LAURA                  Case No. 5:19-cv-00833 JLS(DFMx)
                   18
                               KINGSTON, KEOSHA GATES,
                               MARTHA PARRA, MICHELLE                ASSIGNED FOR ALL PURPOSES
                   19
                               MARIE DICK, JEFFREY MONTES            TO JOSEPHINE L. STATON
                               individually, and on behalf of other
                   20
                               members of the general public         DEFENDANTS’ OPPOSITION TO
                               similarly situated,                   PLAINTIFFS’ EX PARTE
                   21
                                                                     APPLICATION FOR AN ORDER (1)
                                                Plaintiffs,          INVALIDATING PURPORTED
                   22
                                                                     SETTLEMENTS; (2) PROHIBITING
                                     v.                              DEFENDANTS FROM EX PARTE
                   23
                                                                     COMMUNICATIONS WITH
                               KINDRED HEALTHCARE                    PUTATIVE CLASS MEMBERS RE
                   24
                               OPERATING, LLC, a Delaware            CLAIMS; (3) ORDERING
                               limited liability company; KND 52,    DEFENDANTS TO SEND A
                   25
                               L.L.C, a Delaware limited liability   CORRECTIVE NOTICE; AND (4)
                               company; KND 55 L.L.C., a Delaware    REQUIRING DEFENDANTS TO
                   26
                               limited liability company; THC-       IDENTIFY THE CLASS MEMBERS
                               ORANGE COUNTY, L.L.C., a              WHO THEY HAVE CONTACTED
                   27
                               California limited liability company; RE: SETTLEMENT
                               Bayberry Care Center, L.L.C., a
                   28
                               Delaware limited liability company;
LITTLER MENDELSON, P.C.
  2049 CENTURY PARK EAST
         5TH FLOOR
 LOS ANGELES, CA 90067.3107   4834-0562-9619.2
        310.553.0308
                 Case 5:19-cv-00833-JLS-DFM Document 39 Filed 01/31/20 Page 2 of 25 Page ID #:3089



                     1         Foothill Nursing Company Partnership,
                               a California general partnership, and
                     2         DOES 1 through 10, inclusive,
                     3                           Defendants.
                     4

                     5                                                 Complaint Filed: May 12, 2017
                                                                       First Amended Complaint
                     6                                                        Filed: April 5, 2019
                                                                       (San Bernardino Superior Court)
                     7

                     8

                     9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LITTLER MENDELSON, P.C.
  2049 CENTURY PARK EAST
         5TH FLOOR
 LOS ANGELES, CA 90067.3107   4834-0562-9619.2
        310.553.0308
                 Case 5:19-cv-00833-JLS-DFM Document 39 Filed 01/31/20 Page 3 of 25 Page ID #:3090



                     1                                                           TABLE OF CONTENTS
                     2                                                                                                                                                  Page
                     3        I.       INTRODUCTION ................................................................................................................... 1

                     4        II.      FACTUAL AND PROCEDURAL BACKGROUND............................................................. 3

                     5                 A.        The Settlement Agreements and the Communications Accurately Reflect
                                                 Plaintiff’s Claims, and the Releases Are Limited to the Claims That Were
                     6                           Brought or Could Have Been Brought Under the Same Facts in This Action ............ 3

                     7                 B.        Due to a Clerical Error, Plaintiff Kingston Was Inadvertently Mailed a Cover
                                                 Letter and Settlement Agreement ................................................................................ 6
                     8
                              III.     THE COURT SHOULD DENY PLAINTIFFS’ EX PARTE APPLICATION ...................... 6
                     9
                                       A.        Plaintiffs Have Demonstrated No Basis for Ex Parte Relief ....................................... 6
                   10
                                       B.        Plaintiffs Provide No Legal Basis for Invalidating the Settlement Agreements ......... 7
                   11
                                                            a.        The Inadvertent Mailing to Kingston Was Not an Ethical
                   12                                                 Breach .................................................................................................. 9

                   13         IV.      CONCLUSION ...................................................................................................................... 20

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LITTLER MENDELSON, P.C.
  2049 CENTURY PARK EAST
         5TH FLOOR
 LOS ANGELES, CA 90067.3107
        310.553.0308
                              4834-0562-9619.2                                                    i.
                 Case 5:19-cv-00833-JLS-DFM Document 39 Filed 01/31/20 Page 4 of 25 Page ID #:3091



                     1                                                          TABLE OF AUTHORITIES
                     2                                                                                                                                               Page
                     3        Cases
                     4        Atari, Inc. v. Superior Court (Carson),
                                 166 Cal.App.3d 867 (1985) .....................................................................................................15, 19
                     5

                     6        Chindarah v. Pick Up Stix, Inc.,
                                 171 Cal.App.4th 796 (2009) ................................................................................................8, 17, 18
                     7
                              County of Santa Clara v. Astra USA, Inc.,
                     8           No. C 05-03740 WHA, 2010 WL 2724512 (N.D. Cal. July 8, 2010) .....................................13, 14

                     9        Edwards v. Arthur Andersen,
                                 44 Cal.4th 937 (2008) ....................................................................................................................18
                   10
                              Gulf Insurance Company v. TIG Insurance Company,
                   11
                                 86 Cal.App.4th 422 (2001) ..............................................................................................................8
                   12
                              Gulf Oil Co. v. Bernard,
                   13            452 U.S. 89 (1981) .........................................................................................................................19

                   14         Hook v. Arizona,
                                 972 F.2d 1012 (9th Cir.1992) ..........................................................................................................8
                   15
                              Jafari v. Federal Deposit Insurance Corp.,
                   16             2015 U.S. Dist. 73988 (S.D. Cal. 2015) ..........................................................................................8
                   17
                              Koo v. Rubio’s Restaurants, Inc.,
                   18            109 Cal.App.4th 719 (2003) ....................................................................................................14, 19

                   19         Madrigal v. Tommy Bahama Group,
                                2010 WL 4384235 (C.D. Cal. Oct. 18, 2010) ..............................................................................8, 9
                   20
                              Maggi v. Superior Court,
                   21           119 Cal.App.4th 1218 (2004) ..................................................................................................18, 19
                   22
                              Meneses v. U-Haul Int’l, Inc.,
                   23           No. C-11-03615 DMR, 2012 WL 669518 (N.D. Cal. Feb. 29, 2012) .............................................8

                   24         Michael Kirby, et al. v. KND Development, 52, LLC, et al.,
                                 Case No. 5:19-cv-00833 JLS .........................................................................................................13
                   25
                              Mission Power Eng’g Co. v. Continental Cas. Co.,
                   26            883 F. Supp. 488 (C.D. Cal. 1995) ..................................................................................................7
                   27         Parris v. Sup. Court,
                   28            109 Cal.App.4th 285 (2003) ..........................................................................................................19
LITTLER MENDELSON, P.C.
  2049 CENTURY PARK EAST
         5TH FLOOR
 LOS ANGELES, CA 90067.3107
        310.553.0308
                              4834-0562-9619.2                                                    ii.
                 Case 5:19-cv-00833-JLS-DFM Document 39 Filed 01/31/20 Page 5 of 25 Page ID #:3092



                     1                                                           TABLE OF AUTHORITIES
                                                                                       (continued)
                     2                                                                                                                                                  Page
                     3        Robinson v. Chefs’ Warehouse, Inc.,
                                 No. 315CV05421RSKAW, 2019 WL 3220288 (N.D. Cal. July 17, 2019) ...............................8, 10
                     4
                              Shine v. Williams-Sonoma, Inc.,
                     5
                                 23 Cal.App.5th 1070 (2018) ..........................................................................................................17
                     6
                              Villacres v. ABM Industries, Inc.,
                     7            189 Cal.App.4th 562 (2010) ..........................................................................................................17

                     8        Watkins v. Wachovia Corp.,
                                 172 Cal.App.4th 1576 (2009) ..........................................................................................................8
                     9
                              Statutes
                   10
                              B & P Code 17200 .................................................................................................................................4
                   11

                   12         Labor Code section 206.5 ....................................................................................................................17

                   13         Labor Code section 2802 .....................................................................................................................18

                   14         Other Authorities

                   15         C.D. Cal. R. 7-19.1(a) ............................................................................................................................1
                   16         Cal. Const., Art. I, § 2, subd. (a) ..........................................................................................................18
                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LITTLER MENDELSON, P.C.
  2049 CENTURY PARK EAST
         5TH FLOOR
 LOS ANGELES, CA 90067.3107
        310.553.0308
                              4834-0562-9619.2                                                     iii.
                 Case 5:19-cv-00833-JLS-DFM Document 39 Filed 01/31/20 Page 6 of 25 Page ID #:3093



                     1
                                            OPPOSITION TO PLAINTIFFS’ EX PARTE APPLICATION
                     2
                                       1.        Defendants Kindred Healthcare Operating, LLC, KND Development 52,
                     3
                              LLC d.b.a. KND 52, LLC (“Baldwin Park”), KND 55, LLC (“Rancho”), THC-Orange
                     4
                              County, LLC (“THC-Orange County”), Bayberry Care Center, LLC (“Bayberry Care
                     5
                              Center”), and Foothill Nursing Company Partnership (“Foothill Nursing”) oppose
                     6
                              Plaintiffs Michael Kirby, Laura Kingston, Keosha Gates, Martha Parra, Michelle
                     7
                              Dick, and Jeffrey Montes’ (“Plaintiffs”) Ex Parte Application for an Order (1)
                     8
                              Invalidating Purported Settlements, (2) Prohibiting Defendants from Ex Parte
                     9
                              Communications with Putative Class Members re Claims, (3) Ordering Defendants to
                   10
                              Send A Corrective Notice; and (4) Requiring Defendants to Identify the Class
                   11
                              Members Who They Have Contacted Re: Settlement.
                   12
                              I.       INTRODUCTION
                   13
                                        With no basis for ex parte relief and recycling arguments that were already
                   14
                              rejected by the state court in this case, Plaintiffs dispute the enforceability of
                   15
                              individual settlement agreements between Rancho and some of the putative class
                   16
                              members. Plaintiffs’ own pleadings prove they are not entitled to extraordinary relief.
                   17
                              They admit they first learned of the settlement communications over three weeks ago
                   18
                              on January 8, 2020, yet they waited weeks before filing this application. They further
                   19
                              admit a regularly noticed motion could be heard on March 20, 2020, almost a month
                   20
                              before the hearing on Plaintiffs’ class certification motion. There is no urgency here,
                   21
                              and Plaintiffs’ 25-page ex parte application should be seen for what it is—pure
                   22
                              gamesmanship in an attempt to mislead the Court and distract Defendants while they
                   23
                              prepare their opposition to Plaintiff’s motion for certification.1
                   24
                                       Plaintiffs’ arguments are substantively without merit. Over a year ago, Plaintiff
                   25
                              Michael Kirby unsuccessfully challenged settlement agreements reached between
                   26

                   27         1
                               As further evidence, Plaintiffs provided improper notice of their ex parte. They did so only by e-
                              mail, not orally, as required despite being with Defense counsel in deposition on the same day they
                   28         provided notice. See C.D. Cal. R. 7-19.1(a); (Payer Decl. ¶ 4.)
LITTLER MENDELSON, P.C.
  2049 CENTURY PARK EAST
         5TH FLOOR
 LOS ANGELES, CA 90067.3107
        310.553.0308
                              4834-0562-9619.2                                1.
                 Case 5:19-cv-00833-JLS-DFM Document 39 Filed 01/31/20 Page 7 of 25 Page ID #:3094



                     1        Baldwin Park, the original sole Defendant in this case, and some putative class
                     2        members who had worked for Baldwin Park, but the state court found that the
                     3        individual settlement agreements and Baldwin Park’s communications were lawful.
                     4        After dramatically expanding the scope of this litigation to include new employers,
                     5        facilities, and putative class members, Plaintiffs now bring the nearly identical motion
                     6        to challenge additional settlement agreements entered into between Rancho and some
                     7        putative class members.        The agreements at issue are substantially the same
                     8        agreements already approved by the state court. Further, Plaintiffs ignore distinctions
                     9        between the current Rancho communications and settlement agreements and the
                   10         agreements at issue in Plaintiff Kirby’s last failed state court motion, as the Rancho
                   11         agreements offer more money (given the inclusion of additional more highly paid
                   12         individuals in the putative class) and provide even more detail regarding Plaintiffs’
                   13         claims. Plaintiffs’ arguments are no more compelling the second time around.
                   14                  Conceding, as they must, that individual settlements are lawful and encouraged
                   15         by California law, Plaintiffs are left to argue only that the settlement agreements are
                   16         misleading because they “omit” “material” information. As before the state court,
                   17         Plaintiffs cite no law or facts that support this position. No named Plaintiff signed a
                   18         settlement agreement, so they have no standing to attack an agreement as misleading,
                   19         and they have also failed to point to one putative class member who wishes to rescind
                   20         a settlement agreement. Plaintiffs cite to two putative class members who settled in
                   21         2018 (which the state court already found were lawful agreements), who claim they
                   22         were confused, but even they do not even seek to invalidate the agreement. Plaintiffs
                   23         cite to only two other putative class members who claim they felt pressured to sign the
                   24         Rancho settlement agreements because they came from Kindred, but this argument
                   25         has little weight coming from former employees who received only documents by
                   26         mail .
                   27                  None of Plaintiffs’ bluster changes the fact that the individual settlement
                   28         agreements are not misleading. They clearly state the nature of Plaintiffs’ claims, and
LITTLER MENDELSON, P.C.
  2049 CENTURY PARK EAST
         5TH FLOOR
 LOS ANGELES, CA 90067.3107
        310.553.0308
                              4834-0562-9619.2                          2.
                 Case 5:19-cv-00833-JLS-DFM Document 39 Filed 01/31/20 Page 8 of 25 Page ID #:3095



                     1        the release is specifically limited to those claims and any claims that could have been
                     2        brought based on the same facts at issue in this matter. The settlement agreements
                     3        state the terms, including the lump-sum settlement amount, and the agreements
                     4        themselves and the accompanying communication repeated the voluntary nature of the
                     5        settlement. The settlements should be enforced.
                     6                 Plaintiff’s other arguments are similarly unsupported. Defendants have the
                     7        right to engage in truthful communications with class members. Plaintiffs point to no
                     8        law or evidence that suggests that Rancho or any of the other Defendants were
                     9        coercive or otherwise acted unlawfully. Though Plaintiff Kingston was inadvertently
                   10         included on a mailing list used by Rancho to send the cover letter and settlement
                   11         agreement, as soon as Defendants were made aware of that fact, they confirmed that
                   12         this mailing from Rancho was the only communication she received, she was never
                   13         contacted by Littler Mendelson or any other attorney, and no other represented party
                   14         had received any communications. (Plaintiffs misleadingly omit these facts from their
                   15         Motion, which they were apprised of in advance of filing their ex parte application
                   16         and egregiously even go so far as to suggest that counsel for Defendants should be
                   17         investigated.) Absent evidence of improper communications, which Plaintiffs have
                   18         failed to demonstrate, any limitations on Defendants’ communications with
                   19         unrepresented putative class members would be unconstitutional. Plaintiffs have also
                   20         failed to demonstrate any need for a “curative notice.”
                   21                  Plaintiffs cannot show good cause for ex parte relief, and they have wholly
                   22         failed to show that their motion has any merit. The Court should deny Plaintiff’s
                   23         Motion in its entirety.
                   24         II.      FACTUAL AND PROCEDURAL BACKGROUND
                   25                  A.        The Settlement Agreements and the Communications Accurately
                                                 Reflect Plaintiff’s Claims, and the Releases Are Limited to the
                   26                            Claims That Were Brought or Could Have Been Brought Under the
                                                 Same Facts in This Action.
                   27
                                       Plaintiffs have sued five corporate entities, including Rancho, which own and
                   28
LITTLER MENDELSON, P.C.
  2049 CENTURY PARK EAST
         5TH FLOOR
 LOS ANGELES, CA 90067.3107
        310.553.0308
                              4834-0562-9619.2                           3.
                 Case 5:19-cv-00833-JLS-DFM Document 39 Filed 01/31/20 Page 9 of 25 Page ID #:3096



                     1        operate hospitals and nursing homes in California, as well as Kindred Healthcare
                     2        Operating, LLC, a parent company.
                     3                 The settlement agreements accurately reflected the claims Plaintiffs asserted in
                     4        this lawsuit, on behalf of themselves and those similarly situated, including (1) unpaid
                     5        overtime; (2) unpaid minimum wage; (3) failure to provide meal periods; (4) failure to
                     6        provide rest periods; (5) improper wage statements and failure to maintain payroll
                     7        records; (6) waiting time penalties; (7) failure to pay for split shifts; (8) failure to pay
                     8        for reporting time; (9) failure to pay for unreimbursed business expenses associated
                     9        with personal phones and pre-employment drug testing; and (10)/(11) unlawful and
                   10         unfair business practices under B & P Code 17200. (See SAC; Declaration of James
                   11         Payer (“Payer Decl.”) ¶ 5, Ex. A.)           Contrary to Plaintiffs’ assertion, both the
                   12         Settlement Agreement and the Cover Letter detail the nature of the unreimbursed
                   13         business expenses claim as including the “failure to reimburse employees for the use
                   14         of their personal cell phones and cell phone data to carry out job duties and the
                   15         expenses related to traveling to designated clinics to undergo drug testing or physical
                   16         exams at or near the time of hire.” (Id.) Plaintiffs do not allege a PAGA claim.
                   17         Plaintiffs seek to represent a class of all non-exempt, hourly paid employees in
                   18         California who work in non-clinical positions, as well as Certified Nursing Assistants.
                   19                  The release in the settlement agreements is specifically limited to Plaintiffs’
                   20         allegations in this case and the claims that were brought or could have been brought
                   21         under the same facts:
                   22                                  5.    By signing this document, I specifically
                                                 acknowledge that I am waiving and releasing my right to
                   23                            assert the claims in the Lawsuit against KND
                                                 Development, 52, LLC, its parent Kindred Healthcare
                   24                            Operating, LLC, formerly Kindred Healthcare
                                                 Operating, Inc., any of Kindred Healthcare Operating,
                   25                            LLC’s subsidiaries including, but not limited to, KND
                                                 Development 55, LLC, THC-Orange County, LLC,
                   26                            Bayberry Care Center, LLC, and Foothill Nursing
                                                 Company Partnership, or any other parents,
                   27                            subsidiaries, affiliates, divisions, agents, attorneys or
                                                 employees, specifically
                   28
LITTLER MENDELSON, P.C.
  2049 CENTURY PARK EAST
         5TH FLOOR
 LOS ANGELES, CA 90067.3107
        310.553.0308
                              4834-0562-9619.2                             4.
                Case 5:19-cv-00833-JLS-DFM Document 39 Filed 01/31/20 Page 10 of 25 Page ID #:3097



                     1                                  any claims for violations of the California Labor Code
                                                 and the Industrial Welfare Commission Wage Order 5 for
                     2                           failure to pay wages (including minimum wages, straight
                                                 time wages and overtime wages) for all hours worked
                     3                           including but not limited to any time due to rounding the
                                                 actual time worked and recorded, any time worked off-the-
                     4                           clock, and any time not paid at the correct rate of pay;
                     5                                 any claims for violations of the California Labor Code
                                                 for failure to provide compliant meal and rest breaks in
                     6                           accordance with Labor Code sections 226.7, 512 and/or
                                                 Wage Order 5;
                     7
                                                        any claims for violations of the California Labor Code
                     8                           for failure to accurately pay for missed rest breaks and meal
                                                 period premiums;
                     9
                                                        any claims for violations of the California Labor Code
                   10                            for failure to pay all wages due at termination;
                   11                                   any claims for violations of the California Labor Code
                                                 for failure to timely pay all wages due during employment;
                   12
                                                        any claims for violations of the California Labor Code
                   13                            for failure to pay split shift premiums in accordance with
                                                 Wage Order 5;
                   14
                                                        any claims for violations of the California Labor Code
                   15                            for failure to provide reporting time pay in accordance with
                                                 Wage Order 5;
                   16
                                                        any claims for violations of the California Labor Code
                   17                            for failure to maintain and provide accurate wage statements
                                                 and payroll records;
                   18
                                                        any claims for violations of the California Labor Code
                   19                            for failure to reimburse employees for work-related
                                                 expenses incurred as part of the performance of their job
                   20                            duties; and
                   21                                  any claim alleging a pattern and practice of acts of
                                                 unfair competition and unfair business practice under
                   22                            California Business & Professions Code section 17200, et
                                                 seq.
                   23
                                                        By execution of this Agreement, to the extent
                   24                            permitted by law, I am expressly waiving my rights to
                                                 individual relief based on claims asserted or that could have
                   25                            been asserted in the Lawsuit based upon the facts pled and
                                                 described above in Paragraph 5. I also acknowledge that all
                   26                            such individual relief (including, without limitation, claims
                                                 for related penalties, injunctive relief, declaratory relief,
                   27                            interest, and attorneys’ fees and costs) based upon the facts
                                                 and allegations pled and described above in Paragraph 5 are
                   28                            forever barred by this Agreement regardless of the forum in
LITTLER MENDELSON, P.C.
  2049 CENTURY PARK EAST
         5TH FLOOR
 LOS ANGELES, CA 90067.3107
        310.553.0308
                              4834-0562-9619.2                               5.
                Case 5:19-cv-00833-JLS-DFM Document 39 Filed 01/31/20 Page 11 of 25 Page ID #:3098



                     1                           which they may be brought. I acknowledge that there is a
                                                 good faith dispute as to whether wages are due. I further
                     2                           acknowledge that upon receipt of the settlement payment
                                                 described in Paragraph 1 above, I will have been paid all
                     3                           wages, compensation, premiums, interest and penalties owed
                                                 under the claims being released by me in this Agreement.
                     4
                              (Payer Decl. ¶ 5, Ex. A (emphasis in original).)
                     5
                                       B.        Due to a Clerical Error, Plaintiff Kingston Was Inadvertently Mailed
                     6                           a Cover Letter and Settlement Agreement.
                     7                 Settlement agreements, along with an accompanying cover letter in both
                     8        English and Spanish, were mailed to some current and former non-exempt, non-
                     9        clinical employees at their last known addresses to offer putative class members the
                   10         chance to resolve the matter individually.2 As further detailed in the declaration of
                   11         James Payer, due to a clerical error, Plaintiff Kingston was inadvertently mailed a
                   12         cover letter and settlement agreement. (Payer Decl. ¶¶ 2-3.) At no point was Plaintiff
                   13         Kingston or any other named Plaintiff contacted by Littler Mendelson or any other
                   14         lawyer.        As soon as Plaintiffs brought this to Defendants’ attention, Defendants
                   15         promptly apprised Plaintiffs’ counsel that Plaintiff Kingston received the documents
                   16         as a result of a clerical error, no other communications had occurred with her and no
                   17         other named Plaintiff received the documents. (Payer Decl. ¶ 5, Ex. A.)
                   18                  To ensure that employees had a clear contact person for questions about the
                   19         settlement offer, Defendants retained Hope Jacobson, an outside Human Resources
                   20         Consultant, to answer any questions on the phone or in person. Ms. Jacobson had no
                   21         contact with Ms. Kingston.
                   22                  No named Plaintiff signed a settlement agreement.
                   23         III.     THE COURT SHOULD DENY PLAINTIFFS’ EX PARTE
                                       APPLICATION
                   24
                                       A.        Plaintiffs Have Demonstrated No Basis for Ex Parte Relief.
                   25
                                       Ex parte applications will only be granted upon an adequate showing of good
                   26
                              cause or irreparable injury to the party seeking relief, and it is well-established that
                   27
                              2
                                The class lists, including the last known addresses and telephone numbers, was previously
                   28         produced to Plaintiffs.
LITTLER MENDELSON, P.C.
  2049 CENTURY PARK EAST
         5TH FLOOR
 LOS ANGELES, CA 90067.3107
        310.553.0308
                              4834-0562-9619.2                              6.
                Case 5:19-cv-00833-JLS-DFM Document 39 Filed 01/31/20 Page 12 of 25 Page ID #:3099



                     1        parties seeking relief on an ex parte basis must demonstrate that they are “without
                     2        fault in creating the crisis that requires ex parte relief.” Mission Power Eng'g Co. v.
                     3        Continental Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995). This is reiterated in
                     4        the Court’s own rules: “Ex parte applications are for extraordinary relief only. When
                     5        seeking relief by filing an ex parte application, the filing party must demonstrate that
                     6        the need for ex parte relief is not due to the lack of the party’s diligence.” See
                     7        Judge’s Procedures, Rule 3 at https://www.cacd.uscourts.gov/honorable-josephine-l-
                     8        staton (emphasis added).
                     9                 Here, there is no reason why Plaintiffs could not have brought a noticed motion.
                   10         Plaintiffs admit that they first learned of the settlement agreement from Plaintiff
                   11         Kingston on January 8, 2020, yet they waited weeks to bring this application.
                   12         Moreover, even now, they admit that the Court could hear the motion as early as
                   13         March 20, 2020, which is well in advance of the hearing set for the class certification
                   14         motion. Plaintiffs’ purported “emergency”—that more putative class members might
                   15         cash settlement checks—is contradicted by California law giving the putative class
                   16         members that right. Instead, it is clear that Plaintiffs delayed bringing this motion for
                   17         the express purpose of distracting Defendants from preparing their opposition to
                   18         Plaintiffs’ motion for class certification, which is scheduled to be filed on February
                   19         17, 2020.
                   20                  In fact, the last time Plaintiff Kirby brought this exact same motion, it was
                   21         heard in the normal course and not on an ex parte basis, evidencing the lack of any
                   22         real emergency with regard to the individual settlement agreements; this situation is
                   23         no different. Plaintiffs’ manufactured attempt at urgency, notwithstanding, they have
                   24         failed to demonstrate entitlement to ex parte relief, and their application should be
                   25         denied on this basis alone.
                   26               B.     Plaintiffs Provide No Legal Basis for Invalidating the Settlement
                                           Agreements.
                   27                  Federal courts apply state law in interpreting settlements and releases. See
                   28
LITTLER MENDELSON, P.C.
  2049 CENTURY PARK EAST
         5TH FLOOR
 LOS ANGELES, CA 90067.3107
        310.553.0308
                              4834-0562-9619.2                           7.
                Case 5:19-cv-00833-JLS-DFM Document 39 Filed 01/31/20 Page 13 of 25 Page ID #:3100



                     1        Meneses v. U-Haul Int'l, Inc., No. C-11-03615 DMR, 2012 WL 669518, at *5 (N.D.
                     2        Cal. Feb. 29, 2012) Hook v. Arizona, 972 F.2d 1012, 1015 (9th Cir.1992).
                     3                 There is no dispute that California employers are permitted to enter into
                     4        settlements with individual putative class members while a putative wage and hour
                     5        class action is pending. Chindarah v. Pick Up Stix, Inc., 171 Cal.App.4th 796, 803
                     6        (2009); Watkins v. Wachovia Corp., 172 Cal.App.4th 1576, 1588-93 (2009); Robinson
                     7        v. Chefs' Warehouse, Inc., No. 315CV05421RSKAW, 2019 WL 3220288, at *4 (N.D.
                     8        Cal. July 17, 2019) (“Here, Defendant has been contacting putative class members in
                     9        attempts to settle their individual claims and reduce the size of the potential class.
                   10         While Plaintiffs would surely prefer that this not occur, the conduct is legal.”)
                   11         (emphasis added).
                   12                            1.   Plaintiffs Do Not Have Standing To Seek Rescission of Any
                                                      Settlement Agreement.
                   13

                   14                  As a preliminary matter, no Plaintiff is a party to any of the settlement
                   15         agreements they seek to invalidate, and they do not have standing to seek rescission of
                   16         agreements on behalf of the proposed class members.            See Madrigal v. Tommy
                   17         Bahama Group, 2010 WL 4384235 (C.D. Cal. Oct. 18, 2010). The long-standing
                   18         general rule of law is that only parties to a contract may sue to enforce or invalidate
                   19         that contract. See e.g. Gulf Insurance Company v. TIG Insurance Company, 86
                   20         Cal.App.4th 422, 429-30 (2001); Jafari v. Federal Deposit Insurance Corp., 2015
                   21         U.S. Dist. 73988 (S.D. Cal. 2015) (“Only a party to a contract or an intended third-
                   22         part beneficiary may sue to enforce the terms of a contract or obtain an appropriate
                   23         remedy for breach.”). Third parties who are not the intended beneficiaries of a
                   24         contract also have no standing to sue on that contract. Gulf Insurance Company, 86
                   25         Cal.App.4th at 430.
                   26                  In Madrigal, plaintiffs filed a putative class action against their employer for
                   27         unpaid wages. Plaintiffs asserted that the defendant violated the Labor Code when it
                   28         obtained releases from other class members, and on that basis sought to invalidate the
LITTLER MENDELSON, P.C.
  2049 CENTURY PARK EAST
         5TH FLOOR
 LOS ANGELES, CA 90067.3107
        310.553.0308
                              4834-0562-9619.2                           8.
                Case 5:19-cv-00833-JLS-DFM Document 39 Filed 01/31/20 Page 14 of 25 Page ID #:3101



                     1        releases. The court held that since the named plaintiffs had not alleged that they
                     2        personally and/or in individually signed any waiver or release of claims for unpaid
                     3        earned wages, they lacked standing to challenge the releases on behalf of absent third
                     4        party class members. Madrigal, 2010 WL 4384235 at *3-4.
                     5                 Plaintiffs have also failed to identify even a single individual who wishes to
                     6        rescind the agreement he or she signed. Plaintiffs do not have standing to challenge
                     7        the settlement agreements.
                     8                           2.   The Settlement Agreements Comply with California Law.
                     9                 There is nothing unlawful about Defendants’ decision to settle with individual
                   10         proposed class members, and Plaintiffs do not argue otherwise. There was nothing
                   11         coercive about the way the settlement agreements were presented. As the declarants
                   12         confirmed, they were mailed, and each was given multiple weeks to review the
                   13         agreement, and sign it if he or she desired. Both the cover letter and the settlement
                   14         agreement detailed the claims asserted by Plaintiffs in a fair and accurate manner.3
                   15         (Payer Decl. ¶ 5, Ex. A.) In addition to explaining the nature of Plaintiffs’ claims, the
                   16         settlement agreement also explained sources for additional information, and
                   17         specifically stated that the employee could consult with counsel. (Id.)                      In addition,
                   18         both documents repeated that entering into the settlement agreement was voluntary,
                   19         and Defendants made it clear that signing or not signing the agreements would have
                   20         no bearing on the employee’s employment rights.
                   21                  Despite these safeguards, Plaintiffs now claim that the agreements are invalid.
                   22         These arguments lack factual and legal support.
                   23                                 a.     The Inadvertent Mailing to Kingston Was Not an Ethical
                                                             Breach.
                   24

                   25                  As Defendants made clear to Plaintiffs before they filed their application and as
                   26

                   27         3
                                In fact, Plaintiffs’ counsel has a website that advertises this lawsuit, and it describes the claims in
                              less detail than the Cover Letters and Settlement Agreements do. (See Payer Decl. ¶ 7, Ex. B.)
                   28         Notably, it does not include Littler’s contact information. (Id.)
LITTLER MENDELSON, P.C.
  2049 CENTURY PARK EAST
         5TH FLOOR
 LOS ANGELES, CA 90067.3107
        310.553.0308
                              4834-0562-9619.2                                   9.
                Case 5:19-cv-00833-JLS-DFM Document 39 Filed 01/31/20 Page 15 of 25 Page ID #:3102



                     1        described in more detail in the Payer Declaration, due to a clerical error, Kingston was
                     2        sent a Cover Letter and Settlement Agreement, despite the fact that Defendants’
                     3        counsel took pains to ensure that no represented party was included on the mailing
                     4        list. This was not a breach of Defendants’ counsels ethical obligations, and as district
                     5        court recently confirmed, it is also certainly not grounds to order no contact with the
                     6        putative class.
                     7                 In Robinson, 2019 WL 3220288, the defendant engaged a contract attorney to
                     8        help offer to individually settle with the putative class members.         Though the
                     9        defendant took steps to ensure that represented parties were not contracted, the
                   10         contract attorney inadvertently called a named plaintiff and discussed settlement with
                   11         her. Id. at *4. Though the initial call was made in error, during the conversation, the
                   12         named plaintiff claimed she was not represented by counsel. Id. The court found that
                   13         this inadvertent contact was insufficient for the “extreme remedy” of a “no contact”
                   14         order for several reasons. Id. First, the defendant’s contact of the putative class
                   15         members to offer to settle was legal. Id. Second, the defendant had a procedure in
                   16         place to ensure that no represented party was contacted, and it took further steps to
                   17         ensure that a represented party would not be inadvertently called again. Id. Finally,
                   18         had the named plaintiff answered truthfully that she was represented, the contract
                   19         attorney would have ended the call. Id.
                   20                  This reasoning should apply here with even more force.        Defendants had
                   21         procedures in place to ensure that no represented party was contacted, and except for
                   22         Kingston, they have been effective. For instance, Plaintiff Kirby was never sent a
                   23         settlement agreement or letter.      After Defendants learned that Kingston was
                   24         inadvertently mailed a letter, they took steps to ensure that it would never happy
                   25         again. Further, unlike in Robinson, where the named plaintiff was contacted by a
                   26         lawyer over the telephone, the communication to Kingston was by mail only, and she
                   27         was never contacted by Littler or any other attorney.
                   28
LITTLER MENDELSON, P.C.
  2049 CENTURY PARK EAST
         5TH FLOOR
 LOS ANGELES, CA 90067.3107
        310.553.0308
                              4834-0562-9619.2                          10.
                Case 5:19-cv-00833-JLS-DFM Document 39 Filed 01/31/20 Page 16 of 25 Page ID #:3103



                     1                                 b.     Plaintiffs Fail to Demonstrate that the Settlement
                                                              Agreements Are False or Misleading.
                     2

                     3                 Plaintiffs do not argue that the settlement agreements contain misinformation or
                     4        affirmatively misrepresent Plaintiffs’ claims or the nature of the law suit. Instead,
                     5        Plaintiffs contend that that the communications are misleading because they “omit
                     6        critical information” about Plaintiffs’ claims. Specifically, Plaintiffs argue the
                     7        settlement agreements should be invalidated because they fail (1) to attach a copy of
                     8        the complaint; (2) to describe the nature of each of the claims at issue; (3) to provide
                     9        the status of the pending class action; (4) identify the value of each class member’s
                   10         claim or explain how it was calculated; and (5) describe the basis for offering a $350
                   11         settlement amount to all class members. This “standard” is unsupported by law, and
                   12         Plaintiffs’ argument that the settlement agreements are misleading is affirmatively
                   13         contradicted by the facts.
                   14                  First, there is no requirement that the Complaint must be attached to the
                   15         Settlement Agreement. Instead, the Settlement Agreement must make clear the nature
                   16         of Plaintiffs’ claims, and this one does, specifically stating that a former employee has
                   17         brought a lawsuit and describing each asserted claim in plain language:
                   18                            KND Development 55, LLC’s former employee Laura
                                                 Kingston is a plaintiff in a lawsuit that has been filed against
                   19                            Kindred entitled Michael Kirby, et al. v. KND Development,
                                                 52, LLC, et al., Case No. 5:19-cv-00833 JLS (DFMx) (the
                   20                            “Lawsuit”). A copy of the operative Complaint can be
                                                 obtained from the Ronald Reagan Federal Building and
                   21                            United States Courthouse located at 411 WE. Fourth St.,
                                                 Santa Ana, CA 92701.
                   22
                                                 The Lawsuit alleges that Kindred committed violations of
                   23                            the California Labor Code, including unpaid overtime and
                                                 wages, failure to provide compliant meal breaks and/or rest
                   24                            periods, failure to pay premiums for split shifts, meal breaks
                                                 and/or rest periods, non-compliant wage statements, failure
                   25                            to provide reporting time pay, failure to pay all wages due at
                                                 termination, and failure to reimburse employees for the use
                   26                            of their personal cell phones and cell phone data to carry out
                                                 job duties and the expenses related to traveling to designated
                   27                            clinics to undergo drug testing or physical exams at or near
                                                 the time of hire. The Plaintiff seeks to represent all persons
                   28                            who worked for Kindred as non-exempt, hourly-paid
LITTLER MENDELSON, P.C.
  2049 CENTURY PARK EAST
         5TH FLOOR
 LOS ANGELES, CA 90067.3107
        310.553.0308
                              4834-0562-9619.2                                11.
                Case 5:19-cv-00833-JLS-DFM Document 39 Filed 01/31/20 Page 17 of 25 Page ID #:3104



                     1                           employees in California (excluding clinicians and piece-rate
                                                 paid employees) or as Certified Nursing Assistants (“CNA”)
                     2                           since May 12, 2013. As a non-exempt California employee
                                                 or CNA who works or has worked in a non-clinical position
                     3                           for Kindred during this period, I fall within the definition of
                                                 this proposed class. I understand that the court has not ruled
                     4                           on the issue of whether this case can proceed on a class
                                                 action basis and that no class has been certified in the
                     5                           Lawsuit to date.
                     6        (Payer Decl. ¶ 5, Ex. A.) The nature of the claims is reiterated in the cover letter. (Id.)
                     7        The settlement agreement also provides the full title of the lawsuit, the case number,
                     8        and where the employee may get a copy of the complaint. (Id.) The settlement
                     9        agreement clearly states that the employee falls within the definition of the class; this
                   10         too is echoed in the cover letter. ((Id. (“The Plaintiff seeks to represent all persons
                   11         who worked for Kindred as non-exempt, hourly-paid employees in California
                   12         (excluding clinicians and piece-rate paid employees) or as Certified Nursing
                   13         Assistants (“CNA”) since May 12, 2013. As a non-exempt California employee or
                   14         CNA who works or has worked in a non-clinical position for Kindred during this
                   15         period, I fall within the definition of this proposed class. I understand that the court
                   16         has not ruled on the issue of whether this case can proceed on a class action basis and
                   17         that no class has been certified in the Lawsuit to date.”); see also id. (“In the Lawsuit,
                   18         the Plaintiffs are seeking to represent groups of individuals who worked for Kindred
                   19         as non-exempt, hourly-paid employees in California (excluding clinicians and piece-
                   20         rate paid employees) or as Certified Nursing Assistants (“CNA”) since May 12, 2013.
                   21         You may fall within one of these groups. In the Lawsuit, Plaintiffs allege violations
                   22         of the California Labor Code and the Industrial Welfare Commission Wage Order,
                   23         including for unpaid overtime and wages, failure to provide compliant meal breaks
                   24         and/or rest periods, failure to pay premiums for split shifts, meal breaks, and/or rest
                   25         periods, non-compliant wage statements, failure to provide reporting time pay, failure
                   26         to pay all wages due at termination, and failure to reimburse employees for the use of
                   27         their personal cell phones and cell phone data to carry out job duties, the expenses
                   28         related to traveling to designated clinics to undergo drug testing at or near the time of
LITTLER MENDELSON, P.C.
  2049 CENTURY PARK EAST
         5TH FLOOR
 LOS ANGELES, CA 90067.3107
        310.553.0308
                              4834-0562-9619.2                               12.
                Case 5:19-cv-00833-JLS-DFM Document 39 Filed 01/31/20 Page 18 of 25 Page ID #:3105



                     1        hire, or other work-related expenses. A copy of the operative Complaint for the
                     2        Lawsuit, which is entitled Michael Kirby, et al. v. KND Development, 52, LLC, et al.,
                     3        Case No. 5:19-cv-00833 JLS (DFMx), can be obtained from the Ronald Reagan
                     4        Federal Building and United States Courthouse located at 411 WE. Fourth St., Santa
                     5        Ana, CA 92701.”).) Plaintiffs do not explain why this description of the claims and
                     6        putative class is insufficient or misleading.
                     7                 The settlement agreement also explains the procedural posture of the case,
                     8        which is reiterated in the cover letter. (Payer Decl. ¶ 5, Ex. A (“I understand that the
                     9        court has not ruled on the issue of whether this case can proceed on a class action
                   10         basis and that no class has been certified in the Lawsuit to date.”); see also id. at Ex. A
                   11         (stating that the lawsuit is pending, and the “lawsuit has not been ‘certified’ as a class
                   12         action”).)
                   13                  Both documents also clearly state that the settlement amount is $350. Though
                   14         Defendants contend Plaintiffs’ claims are without merit and no putative class member
                   15         has been harmed, the letter and settlement agreement transparently state that
                   16         Defendants do not know whether the case will settle or be resolved in Plaintiffs’ favor,
                   17         and $350 could be more or less than what the putative class members could recover.
                   18         (Id. ¶ 4, Ex. A (“We cannot tell you whether the amount of this settlement offer will
                   19         turn out to be more or less than what you might receive if you wait for the case to be
                   20         resolved.”); id. (“I understand that, at some point in the future, Kindred and the
                   21         Plaintiff may or may not enter into a class-wide settlement of the Lawsuit and that the
                   22         Court may or may not give approval to that class-wide settlement. Any such class-
                   23         wide settlement could result in a settlement formula that provides more money to me
                   24         or it could result in a settlement formula that provides less money to me. By agreeing
                   25         to this Settlement and Release I would be foregoing the right to participate as a class
                   26         member in the Lawsuit, including participating in any class-wide Settlement.”).
                   27                  There is no requirement that Defendants explain how they arrived at the $350
                   28         settlement amount, and County of Santa Clara v. Astra USA, Inc., No. C 05-03740
LITTLER MENDELSON, P.C.
  2049 CENTURY PARK EAST
         5TH FLOOR
 LOS ANGELES, CA 90067.3107
        310.553.0308
                              4834-0562-9619.2                          13.
                Case 5:19-cv-00833-JLS-DFM Document 39 Filed 01/31/20 Page 19 of 25 Page ID #:3106



                     1        WHA, 2010 WL 2724512, at *4 (N.D. Cal. July 8, 2010), cited by Plaintiff, does not
                     2        stand for this proposition. In that case, the company sent checks to its customers
                     3        accompanied by a letter that explained the money was a refund for overcharged drugs
                     4        and acceptance of the refund constituted an accord and satisfaction for any future
                     5        claims. Id. at *1. The court found the letter was inadequate to sufficiently inform the
                     6        putative class because it omitted a summary of the plaintiffs’ complaint, it did not
                     7        provide an explanation of the plaintiffs’ claims, and it misled about the current status
                     8        of the case, including that the court of appeals had already vetted and approved the
                     9        theory of the case. Id. at *4. The court also found that the letter affirmatively misled
                   10         the customers about the calculation of the refunds, failing to explain the defendant
                   11         used a calculation method that resulted in much lower refunds than another calculation
                   12         method.            Id.   This misrepresentation, coupled with others, misled the plaintiffs
                   13         regarding the potential strength and extent of the plaintiffs’ claims. Id. at *5.
                   14                  Thus, Astra USA does not require that a defendant explain the calculations or
                   15         business decisions underlying its settlement offer; rather, it requires that a putative
                   16         class member be given straightforward information to make a choice about whether to
                   17         accept the settlement agreement. This is what Rancho did. Unlike in Astra USA,
                   18         where the settlement amounts to each putative class member were tied to overcharges,
                   19         the stated method of calculation of which was misleading, here, Rancho offered a
                   20         lump sum to each putative class member to settle what Rancho contends are meritless
                   21         claims. There were no misrepresentations here. Rancho has not omitted any rulings
                   22         that might suggest that Plaintiffs’ claims have merit because there are none. Rancho
                   23         explained the nature of Plaintiffs’ claims, the status of the case, the lump sum offer of
                   24         $350, and the fact that continued litigation could result in a higher or lower amount.
                   25         This is sufficient.
                   26                  Plaintiffs also suggest that Rancho erred by not providing Plaintiffs’ counsel’s
                   27         contact information, but this too is incorrect. Because a class is not yet certified, the
                   28         putative class members are not represented by Plaintiff’s counsel. See, e.g., Koo v.
LITTLER MENDELSON, P.C.
  2049 CENTURY PARK EAST
         5TH FLOOR
 LOS ANGELES, CA 90067.3107
        310.553.0308
                              4834-0562-9619.2                               14.
                Case 5:19-cv-00833-JLS-DFM Document 39 Filed 01/31/20 Page 20 of 25 Page ID #:3107



                     1        Rubio’s Restaurants, Inc., 109 Cal.App.4th 719, 736 (2003) (holding that fact that
                     2        action allegedly filed for the benefit of a proposed class “does not mean, however, that
                     3        potential class members are deemed parties represented by class counsel, within the
                     4        meaning of rule 2-100, before class certification”); Atari, Inc. v. Superior Court
                     5        (Carson), 166 Cal.App.3d 867, 873 (1985) (“We cannot accept the suggestion that a
                     6        potential (but as yet unapproached) class member should be deemed ‘a party . . .
                     7        represented by counsel’ even before the class is certified”). In fact, Rancho made sure
                     8        that the putative class members knew they were free to consult with any counsel: “I
                     9        am entering into this Agreement freely and voluntarily after having been advised of
                   10         my right to consult with an attorney of my choice.” 4 (Payer Decl. ¶ 5, Ex. A.)
                   11         (emphasis added).)
                   12                  Plaintiffs cites no case that supports an argument that the settlement agreements
                   13         in this case are misleading, and they produce no competent evidence that anyone was
                   14         misled either. Plaintiff relies heavily on a declaration from his counsel, which states
                   15         that “several putative class members” have stated that they felt pressured or confused
                   16         by the offered settlement agreements, including whether they “could (and should)”
                   17         contact opposing counsel. (Grant Decl. ¶ 3.) This statement is contradicted by the
                   18         earlier sentence that several putative class members did contact Plaintiffs’ counsel
                   19         with questions, but even more egregiously, it is inadmissible hearsay. (See id.)
                   20                  Plaintiffs submits testimony from four employees they claim were confused or
                   21         felt pressured by the settlement agreements. Plaintiff submitted Francisco Gomez’s
                   22         declaration in support of its 2018 Motion, and the trial court found the settlement
                   23         agreement and those communications to be lawful. Jaidy Sanchez’ declaration is
                   24         likewise dated September 2018, but it was not filed in support of that Motion. Both
                   25         Gomez and Sanchez state that they felt “pressured” to sign the settlement agreement
                   26

                   27         4
                               In addition, Plaintiff’s counsel testifies that “many” putative class members contacted her with
                              questions about the settlement agreements. (Grant Decl. ¶ 3.) This is additional evidence that the
                   28         settlement agreement sufficiently informed the putative class of the nature of the dispute.
LITTLER MENDELSON, P.C.
  2049 CENTURY PARK EAST
         5TH FLOOR
 LOS ANGELES, CA 90067.3107
        310.553.0308
                              4834-0562-9619.2                              15.
                Case 5:19-cv-00833-JLS-DFM Document 39 Filed 01/31/20 Page 21 of 25 Page ID #:3108



                     1        because it came from their “employer,” even though both admit they had not worked
                     2        for Baldwin Park for years.
                     3                 Similarly, the declarations of Barbara Lopez and Celena Ramirez state that they
                     4        felt pressure to sign because the offers were from their former employer, but they do
                     5        not explain why a letter in the mail was coercive, especially since they no longer
                     6        worked for Rancho.5
                     7                 Regardless, the fact that these declarants were confused or felt “pressure” is not
                     8        evidence that the settlement agreements are misleading or false. The cover letters
                     9        clearly state that they are from Baldwin Park and Rancho, and Baldwin Park and
                   10         Rancho dispute the claims, but also recognizes the high cost of litigation, so it is
                   11         offering to settle any individual claims. The settlement agreement also makes clear
                   12         that the future of the lawsuit is uncertain, and an individual who stays in the lawsuit
                   13         could result in more or less than the settlement amount. The cover letters specifically
                   14         provides the telephone number of Ms. Jacobson if anyone had any questions, and the
                   15         settlement agreement specifically advised the putative class members of their right
                   16         right to consult any counsel.          Most importantly, both documents reiterated that
                   17         participation in the settlement was voluntary, and neither participation nor the failure
                   18         to participate would result in retaliation.
                   19                  Significantly, despite these declarants claims of confusion, none of them
                   20         request rescission of the settlement agreement. None offer to return the money. Thus,
                   21         even these declaration do not support Plaintiffs’ request to invalidate the settlement
                   22         agreements.
                   23                               c.     The Release Is Limited and Lawful, and Plaintiff’s
                                                           Attempts to Argue Otherwise Are Unsupported by Law
                   24                                      or Facts.
                   25                  Plaintiffs also claim that the release is overbroad and misleading.                   This
                   26
                              5
                                Had this been filed as a regularly noticed motion, Defendants would have been afforded the
                   27         opportunity to take the depositions of Ms. Lopez and Ms. Ramirez. If the Court wishes to consider
                              the merits of Plaintiffs’ motion, Defendants request the time to conduct this discovery in order to
                   28         fully respond to Plaintiffs’ arguments.
LITTLER MENDELSON, P.C.
  2049 CENTURY PARK EAST
         5TH FLOOR
 LOS ANGELES, CA 90067.3107
        310.553.0308
                              4834-0562-9619.2                               16.
                Case 5:19-cv-00833-JLS-DFM Document 39 Filed 01/31/20 Page 22 of 25 Page ID #:3109



                     1        argument is unavailing. Here, the release is not broad; it is specifically limited to
                     2        “claims asserted or that could have been asserted in the Lawsuit based upon the facts
                     3        pled.” (Payer Decl. ¶ 5, Ex. A; see also id. at § 5 (“This Agreement does not constitute
                     4        a waiver or release of any individual claim I have or may have against Kindred other
                     5        than those claims asserted in the pending Lawsuit and enumerated above under
                     6        Paragraph 5.”) This complies with California law, and Plaintiffs’ arguments to the
                     7        contrary are not supported.
                     8                 The law is clear that individuals may release their claims to alleged past
                     9        violations of the Labor Code in consideration for compensation for doing so.
                   10         Villacres v. ABM Industries, Inc., 189 Cal.App.4th 562, 591 (2010).          Moreover, a
                   11         release of wage claims that encompasses claims that could have been raised in the
                   12         previous action is lawful. See id. at 584-85 (citing cases in which subsequent actions
                   13         for additional wages were barred under doctrine of res judicata). A release can bar
                   14         subsequent claims “based on the allegations underlying the claims in the settled class
                   15         action. This is true even though the precluded claim was not presented, and could not
                   16         have been presented, in the class action itself.” Shine v. Williams-Sonoma, Inc., 23
                   17         Cal.App.5th 1070, 1078 (2018).
                   18                  In accordance with California law, the release was specifically limited to claims
                   19         that were alleged or could have been alleged. Plaintiffs’ arguments to the contrary
                   20         fail.
                   21                                     (1)   Disputed Claims for Wages May Be Released.
                   22                  As discussed above, Plaintiffs’ argument that claims for wages cannot be
                   23         waived under Labor Code section 206.5 has already been rejected by California
                   24         courts. California law permits employers to settle Labor Code claims where there is a
                   25         bona fide dispute as to any monies owed, including wages.                Chindarah, 171
                   26         Cal.App.4th at 803. There is no public policy precluding settlements of alleged
                   27         violations of wage and hour laws where a good faith dispute exists as to the claims on
                   28         past wages and the employer is not exonerated from any future violations. Id.
LITTLER MENDELSON, P.C.
  2049 CENTURY PARK EAST
         5TH FLOOR
 LOS ANGELES, CA 90067.3107
        310.553.0308
                              4834-0562-9619.2                           17.
                Case 5:19-cv-00833-JLS-DFM Document 39 Filed 01/31/20 Page 23 of 25 Page ID #:3110



                     1                 Here, the settlement agreements specifically state that Defendants dispute that
                     2        they are liable for any unpaid wages. (Payer Decl. ¶ 5, Ex. A at § 4 (“This Agreement
                     3        is not an admission of liability by Kindred and should not be construed as such.”); see
                     4        also id. at Ex. A (“Kindred disputes the claims and does not believe that it violated
                     5        any laws.”)). The Settlement Agreement also does not purport to release any claims to
                     6        future violations. (See id. at § 5.) Thus, under Chindarah, the settlement agreements
                     7        are valid and enforceable.
                                                        (2)       Disputed Claims for Unreimbursed Business
                     8                                            Expenses May Be Released.
                     9                 For the same reason, Plaintiffs’ argument that an employee may not release a
                   10         claim for unpaid business expenses is incorrect. Plaintiffs’ citation to Edwards v.
                   11         Arthur Andersen, 44 Cal.4th 937 (2008) is unhelpful because that case stands for the
                   12         proposition that a provision in a non-compete agreement that required the employee to
                   13         waive a potential claim for unreimbursed business expenses was enforceable. Id. at
                   14         952-53. It does not stand for the proposition that individuals may not settle claims
                   15         they may have against an employer for consideration. Here, putative class members
                   16         did not waive the right to bring a claim for unreimbursed business expenses; they
                   17         settled any Labor Code section 2802 claim as well as the other claims alleged in
                   18         Plaintiffs’ Complaint in dispute in exchange for $350.
                   19                  C.        Plaintiff Fails to Demonstrate any Grounds to Limit Defendants’
                                                 Communication with the Putative Class Members.
                   20

                   21                  The First Amendment to the United States Constitution prohibits any law
                   22         “abridging the freedom of speech.” U.S. Const., 1st Am. In addition, the freedom of
                   23         speech clause of the California Constitution provides: “Every person may freely
                   24         speak, write and publish his or her sentiments, on all subjects, being responsible for
                   25         the abuse of this right. A law may not restrain or abridge liberty of speech or press.”
                   26         Cal. Const., Art. I, § 2, subd. (a); see also Maggi v. Superior Court, 119 Cal.App.4th
                   27         1218, 1225 (2004) (citing Hurvitz v. Hoefflin, 84 Cal.App.4th 1232, 1241 (2000)). In
                   28         Maggi, the Court of Appeal held that a trial court abused its discretion by issuing a
LITTLER MENDELSON, P.C.
  2049 CENTURY PARK EAST
         5TH FLOOR
 LOS ANGELES, CA 90067.3107
        310.553.0308
                              4834-0562-9619.2                            18.
                Case 5:19-cv-00833-JLS-DFM Document 39 Filed 01/31/20 Page 24 of 25 Page ID #:3111



                     1        gag order precluding parties from talking to witnesses. The court recognized that the
                     2        “trial court’s ability to govern the discovery process” is important, but held that such
                     3        an interest was outweighed by the constitutional right to a fair trial. Maggie, 119
                     4        Cal.App.4th at 1225.
                     5                 Indeed, California and federal courts alike hold that parties are generally “free
                     6        to communicate with potential class members before class certification.” Parris v.
                     7        Sup. Court, 109 Cal.App.4th 285, 300 (2003); see also Gulf Oil Co. v. Bernard, 452
                     8        U.S. 89, 101–02 (1981); Atari, Inc., 166 Cal.App.3d at 871; Koo, 109 Cal.App.4th at
                     9        736.      In Parris, the court held that requiring court approval for precertification
                   10         communications would be an unlawful prior restraint on speech. Parris, at 296. A
                   11         trial court may restrict counsel communications with members of a potential class
                   12         only upon a showing that such communications will result in “direct and irreparable
                   13         harm.” Id. at 299-300. But the burden is on the party challenging the communication
                   14         to make a specific showing of harm: a simple assertion that a communication would
                   15         be unfair or misleading is insufficient to justify “imposition of judicial limitations on
                   16         protected speech in the form of a prior restraint.” Id.
                   17                  The seminal case regarding permissible communications with putative class
                   18         members is Gulf Oil.         In that case, the Court indicated that pre-certification
                   19         communications with putative class members generally must be permitted. See Gulf
                   20         Oil, 452 U.S. at 100. An order preventing counsel from communicating with putative
                   21         class members about the case “involved serious restraints on expression.” Id. at 104.
                   22         The Court held that it is impermissible to limit communications between parties and
                   23         potential class members unless there is “a clear record and specific findings that
                   24         reflect a weighing of the need for a limitation and the potential interference with the
                   25         rights of the parties.” Id. The Court emphasized that a trial court cannot issue an
                   26         order prohibiting communication between putative class members and counsel based
                   27         on the mere possibility of abuse. Id. at 100.
                   28                  Here, as Plaintiffs acknowledge, no class has been certified, and Plaintiffs
LITTLER MENDELSON, P.C.
  2049 CENTURY PARK EAST
         5TH FLOOR
 LOS ANGELES, CA 90067.3107
        310.553.0308
                              4834-0562-9619.2                           19.
                Case 5:19-cv-00833-JLS-DFM Document 39 Filed 01/31/20 Page 25 of 25 Page ID #:3112



                     1        presents no evidence of any improper communication with proposed class members.
                     2        In fact, Plaintiffs do not argue that they have been prejudiced or harmed by the
                     3        communication from Defendants. Plaintiffs also fails to show how continued contact
                     4        with the putative class members is prejudicial to the non-existent “class.” Plaintiffs
                     5        have not identified any putative class member who seeks to invalidate a settlement
                     6        agreement. Indeed, if putative class members did not want to settle their claims, they
                     7        could merely decline to sign the agreements, as many have. Plaintiffs’ request to limit
                     8        Defendants’ communications with the putative class should be denied.6
                     9        IV.      CONCLUSION
                   10                  Therefore, Defendants respectfully request that Plaintiffs’ ex parte application
                   11         be denied in its entirety and that the individuals’ settlement agreements be given full
                   12         force and effect.
                   13

                   14             Dated: January 31, 2020                          Respectfully Submitted,
                   15

                   16                                                              /s/ Maggy Athanasious
                                                                                   ELIZABETH STAGGS WILSON,
                   17                                                              MAGGY ATHANASIOUS
                                                                                   JYOTI MITTAL
                   18                                                              JAMES PAYER
                                                                                   LITTLER MENDELSON, P.C.
                   19                                                              Attorneys for Defendants
                   20

                   21

                   22

                   23

                   24

                   25
                              6
                                Because Plaintiff has failed to demonstrate that Defendants’ communications are improper, there
                   26         are no grounds to order Defendants to issue a “curative notice.” Plaintiffs also indicate they will
                              seek an order “compelling the production of information regarding which employees were
                   27         contacted,” but this inquiry delves into attorney-work product, and Plaintiffs cite no law to support
                              that they are entitled to this information.
                   28
LITTLER MENDELSON, P.C.
  2049 CENTURY PARK EAST
         5TH FLOOR
 LOS ANGELES, CA 90067.3107
        310.553.0308
                              4834-0562-9619.2                               20.
